TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00546-CV



                                      Drexel Evans, Appellant

                                                   v.

                                W&B Development, Ltd., Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
        NO. 290,963-B, HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Drexel Evans seeks to appeal a final judgment that was signed on March

21, 2013. Evans did not file his notice of appeal until August 26, 2015. See Tex. R. App. P. 26.1

(generally, notice of appeal in civil case must be filed within 30 days after judgment is signed).

                On October 13, 2015, the Clerk of this Court sent a letter to Evans, stating that it

appeared that his notice of appeal was not timely filed and, as a result, that we lacked jurisdiction

over his appeal. See Tex. R. App. P. 25.1(b) (filing of notice of appeal invokes appellate jurisdiction).

The Clerk requested that Evans provide proof to the Court that his notice of appeal was timely

mailed. See Tex. R. App. P. 9.2(b). The Clerk also notified Evans that, if he did not respond by

October 23, 2015, the appeal would be dismissed for want of jurisdiction. See Tex. R. App. P. 42.3.

To date, Evans has not responded to the request. Accordingly, we dismiss the cause for want of

jurisdiction. See id.
                                           __________________________________________

                                           Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: December 15, 2015




                                              2